 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDEastmanKodak Company;1Caddo ConstructionCompany;2Hychem Constructors,Inc.; and Hud-son Engineering Corporation3andPlumbers andSteamfitters Local Union No. 301,United Associa-tion of Steamfitters,Pipefitters,Plumbers andApprentices,AFL-C10.4 Case 16-CA-2799November17, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 20, 1970, Trial Examiner SidneySherman issued his Decision in the above-entitledproceeding finding that Respondent Hudson-Hy-chem had engaged in and was engaging in certainunfair labor practices within the meaning of theNational Labor Relations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent Hudson-Hychemhad not engaged in certain other alleged unfair laborpractices and recommended dismissal of those allega-tions of the complaint. The Trial Examiner furtherfound that Respondent Eastman-Caddo, as successorof Hudson-Hychem, was responsible for remedyingcertain unfair labor practice violations of the Actengaged in by Hudson-Hychem, as set forth in theTrial Examiner's Decision. Thereafter, the Respon-dents and the Charging Union, Local Union No. 301,filed exceptions to the Trial Examiner's Decisiontogether with supporting briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.1.The Trial Examiner found, and we agree, thatRespondent Hudson-Hychem violated Section 8(a)(1)of the Act by interrogating employees about theirunion activities and threatening reprisals for suchactivities.2.We agree with the Trial Examiner's finding thatthe layoff of September 16 was prompted by econom-1Thenameof this Respondent has been amended by deleting theprefatory descriptive reference to its division,Texas Eastman Company,which is not a legal entity.is considerations.We do not agree, however, with hisfurther finding that there is sufficient circumstantialevidence in the record to establish that the attendanceof the five alleged discriminatees at the union meetingheld the night of September 15 was a factor in theirselection for the layoff.The record shows that throughout the existence ofHudson-Hychem's contract with Eastman layoffsoccurred numerous times depending on the level ofwork orders Hudson-Hychem received from East-man. As for the layoff at issue, the Trial Examinerfound with record support that they were "merely anintegral part of a retrenchment program initiated onSeptember 9, when 30 men, including 20 pipefittingemployees, were separated" and that but for physicallimitationswhich precluded the processing of morethan 30 at one time, an additional 9 men would havebeen laid off at that time. It is against this backgroundof record facts that we disagree with the TrialExaminer's conclusion that those laid off on Septem-ber 16 were discriminatorily selected in violation ofSection 8(a)(3) of the Act.The record is devoid of any evidence which wouldindicate that the Employer at the time it prepared thelist of employees to be laid off on September 16 hadany knowledge of the identity of the employees whohad attended the union meeting the night prior to theday of the layoff. The Trial Examiner's statisticalanalysis of the layoff based on the signed attendancerecord showing that there were 20 employees at theunion meeting, 7 of whom were included in the layoff,iscertainly circumstantial evidence which if notexplained by other record facts would create suspi-cion that the employees' union activity may have beena factor in their selection for layoff. But as we havefound, in agreement with the Trial Examiner, thelayoff was prompted by economic consideration, wecannot conclude that on the record before us thecircumstantial evidence is sufficient to support theconclusion that there was discrimination in theselection of the employees for layoff. Moreover, theGeneral Counsel stipulated at the hearing that theattendance record on which the Trial Examiner relieddoes not actually reflect the true attendance at themeeting because of the known fact that employeeswere reluctant to sign union attendance records.Thus, the basis for the Trial Examiner's conclusion isfurther weakened. Nor can we accept his conclusionthat the selection for layoff was a last minute changeby the Employer to include the employees who hadattended the union meeting of September 15. Therecord facts do not support this conclusion.Since a preponderance of the probative evidence on2Hereinaftercollectivelyreferred to as Eastman-Caddo.3Hereinaftercollectivelyreferred to as Hudson-Hychem.4Hereinafter referred to asLocal 301.194 NLRB No. 27 EASTMAN KODAK COMPANY221the record as a whole does not establish that thelayoffs were in violation of Section 8(a)(3) of the Act,we shall dismiss that allegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondents,Hychem Constructors, Inc., and Hudson EngineeringCorporation, Houston, Texas, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating their employees about their unionactivities or those of their fellow employees.(b) Threatening employees with loss of jobs or otherreprisals if they become members of, or assist,Plumbers and Steamfitters Local Union No. 301,UnitedAssociationofSteamfitters,Pipefitters,Plumbers and Apprentices, AFL-CIO, or any otherunion.(c) In any like or related manner interfering with,restraining, or coercing their employees in the exerciseof their rights guaranteed in Section 7 of the Act,2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Mail forthwith to each of their former employeescopies of the attached notice marked "Appendix."Copies of said notice, on forms to be provided by theRegional Director for Region 16, shall be duly signedby the said Respondents' representatives.(b)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our former employees at Longview,Texas, that:The law gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these things.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT ask our employees whether theyfavor Plumbers and Steamfitters Local Union No.301,United Association of Steamfitters, Pipefit-ters, Plumbers and Apprentices, AFL-CIO, or anyother union.WE WILL NOT threaten our employees with lossof jobs or any other reprisals if they become amember of that Union or any other union.All our employees are free to join or not to joinPlumbers and Steamfitters Local Union No. 301,UnitedAssociationofSteamfitters,Pipefitters,Plumbers and Apprentices, AFL-CIO.HUDSON ENGINEERINGCORPORATION HYCHEMCONSTRUCTORS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 8A24 Federal Office Building, 819 TaylorStreet,FortWorth,Texas76102,Telephone817-334-2921.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The original chargeherein was served on Hudson Engineering Corporation andHychem Constructors, Inc., herein called Hudson-Hychem,on September 19, 1966,1 and a copy of the first amendedchargewas served on Eastman KodakCompany onDecember 12, as well as on Hudson-Hychem.2 The instantcomplaint issued on July 3, 1969, and the case was heardthereafter on September 30 and October 1 and 2. After thehearing briefs were received from all Respondents andfrom the General Counsel. The issues litigated related toalleged interrogation,threats of reprisals,and discriminato-ry layoffs.Upon the entire record,3 including observation of thewitnesses'demeanor,the following findings and conclu-sions areadopted.1.THE RESPONDENTSHudson Engineering Corporation,hereinafter sometimesreferred to as Hudson,is a corporation organized under1All dates are in 1966, unless otherwise indicated.2A second amended charge and a third amended charge wereadmittedly served upon Hudson-Hychem on February 12 and April 4,1968, respectively.Texas-Eastman denied receiving the second amendedcharge but admitted receipt of the third amended charge There is no needto resolve the issue thus raised as to service of the second amended charge.3For corrections of the record and certain rulings on evidence,see theorder of December 5, 1969. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas law, with a principal office in Houston, Texas, and isengaged in engineering and construction work. It annuallysecures from out-of-state sources supplies valued in excessof $50,000 and annually performs services for out-of-stateclients in the value of more than $50,000. HychemConstructors, Inc., hereinafter sometimes referred to asHychem, is a Texas corporation and a wholly ownedsubsidiary of Hudson, and, in accordance with the findingof the Board in a related representation case,4 and theadmission in their answer herein, it is found that both firmsconstitute a single employer for the purposes of this case.Between 1960 and May 1, 1967, Hychem engaged inconstruction and maintenance work under a subcontractwith Hudson at the plant of Eastman Kodak Company inLongview, Texas. During the 12 months preceding May 1,1967,Hychem performed services valued in excess of$50,000 pursuant to the foregoing subcontract.Eastman Kodak Company herein sometimes referred toas Eastman, is a New Jersey corporation. At its plant inLongview, Texas, referred to above, it is engaged in themanufacture and sale of petrochemical products. It hasannually shipped to out-of-state points from its Longviewplantproductsvalued in excess of $50,000. CaddoConstruction Company, hereinafter sometimes referred toas Caddo, is a Texas corporation and a wholly ownedsubsidiary of Eastman. Caddo has a principal office atLongview, where it has since May 1, 1967, been engaged inconstruction work at the foregoing Eastman plant, and itannually performs services for Eastman in the value ofmore than $50,000. In accordance with the Board's findingin the aforecited representation case and the admission intheir answer in the case at bar, it is found that Eastman andCaddo constitute a single employer for the purpose of thiscase. Such employer is herein referred to as Eastman-Caddo.It is concluded that Respondents Hudson-Hychem andEastman-Caddo are employers engaged in commercewithin the meaning of the Act.and maintenance work there under contract with Eastmanuntil 1960, when the work was assigned by Hudson to itswholly owned subsidiary, Hychem. This arrangementcontinued until May 1, 1967, when it was terminated byEastman and the same work was thereafter performed byCaddo, a wholly owned subsidiary of Eastman. During theperiod of Hychem's activity at the jobsite, Hychem andHudson were the joint employers of the instant employees,and of the various supervisors referred to below.InAugust 1966, while Hudson-Hychem was stillperforming the construction and maintenance work at theplant, the Union began to organize the welders, pipefitters,and pipefitter helpers employed in such work. In Augustand September, several meetings were held by the Union, atwhich cards were signed. On September 9, Hudson-Hychem laid off 30 individuals, including a number ofpipefitters and pipefitter helpers. On September 16, the dayafter a union meeting, nine more men were laid off, ofwhom eight had attended that meeting. None of the eighthas been rehired or replaced. All of them, except for Hester,who was a supervisor, are the subject of the instantproceedingand are hereinafter referred to as the"claimants." Charges filed on their behalf on September 19,and December 12,1966, were held in abeyance pending theoutcome of a representation proceeding instituted by theUnion on October 20, 1966.5 That proceeding wasprolonged by the need for resolving problems as to theappropriateness of the unit and as to the identity of theemployer both before and after the termination of Hudson-Hychem's contract on May 1, 1967. It was not until April28, 1969, that the Board entered its final decision in therepresentation case,6 in which it affirmed a prior finding asto the appropriateness of the unit sought by the Union, andin which it determined that Eastman and Caddo had sinceMay 1, 1967, been joint employers of the employees in suchunit, displacing in that role Hudson-Hychem. An electionwas held on May 21, 1969.7B.Discussionif.THE UNIONPlumbers and Steamfitters Local Union No.301, UnitedAssociation of Steamfitters,Pipefitters,Plumbers andApprentices,AFL-CIO,is a labor organization under theAct.III.THE UNFAIR LABOR PRACTICESThe pleadings raise the following issues:1.Whether Respondents violated Section 8(a)(1) of theAct byinterrogation and threats?2.Whether Respondents violated Section 8(a)(3) and(1) by laying off seven union adherents?A.Sequence of EventsThe plant here involved, at Longview, Texas, is ownedand operated by Eastman. Its construction was begun in1951 by Hudson, which continued to perform construction4Case16-RC-4475.5Case16-RC-44756Texas EastmanCompany,175 NLRB No. 105.1.Threats and interrogationPate testified that early in the afternoon of September 9,whileworking at the instant plant with Murray, heoverheard a conversation between Murray and his father-in-law, Brown, a supervisor,8 in which Brown stated he hadheard that Murray had gone to a union meeting, and askedif that was true. Pate added that, when Murray admittedthat he had gone to the meeting, Brown declared thatHychem "was not going to stand for any Union guys outhere, they'll give us trouble . . . if it goes Union Hychemwon't be in here any more." Murray substantiallycorroborated the foregoing testimony.Brown's version was that he remarked to his son-in-lawthat he heard he had a union card, that the latter answeredthat he had applied for one, and that, while Brown thenattempted to portray the disadvantages of unions in termsof their affinity for strikes and the employer's right toreplace strikers, he did not utter the warning ascribed to7The Unionwas rejected by a substantial margin.8He was general pipe foreman for Hudson-Hychem. EASTMAN KODAK COMPANYhim by Pate and Murray. However, I credit them on thebasis of demeanoras wellas the mutually corroborativenature of their testimony.9It is found that by the foregoing interrogation of Murray,in the presence of Pate, and by the warning that Hychemwould not put up with union adherents Hudson-Hychemviolated Section 8(a)(1) of the Act.10Porter, one of the claimants herein, testified that early inSeptember Brown asked him if he had heard anyone saythey would "buy them a Union book,"" that the witnessanswered that several had indicated they intended to do so,that Brown then inquired who had "started all this," andthat, when Porter demurred at answering, Brown asserted,"Well, we're going to get to the bottom of it one way or theother, and anyone that is affiliated with the Union any wayat all will be immediately terminated." Brown's version wasthat he merely asked Porter what he knew about the Unionand that Porter rejoined that the men were going to try toorganize.The warning here imputed to Brown that all unionadherents would be discharged was not far different fromthat which, as found above, was delivered by Brown aboutthe same time to his son-in-law. The circumstances of thatincident establish that Brown had no qualms about givingcurrency to such a warning nor about entering a falsedisclaimer at the hearing. That he would do so on the oneoccasion makes it easier to believe that he would do soagain. In view of these considerations, as well as demeanor,I credit Porter as to such warning,12 aswell as the relatedinterrogation, which was partially admitted by Brown, andit is found that, after attempting to ascertain from Porterwho the union adherents were and who had instigated theunion movement, Brown threatened that there would be athorough investigation of the employees' union activities9Respondents stress(1) the close personal relationship between Brownand Murray as negating any intimidation of Murray, (2) and the fact thatthe conversation was not intended for Pate's ears. However, as to the latterpoint,one cannot escape responsibility for the effect of his words onanother,who, although not directly addressed,is standing,as here, onlyseveral feet away. As to the former point, the fact that it was his father-m-law rather than a stranger who warned him that Hychem would not "standfor"any"Union guys" could hardly have given Murray any reason todiscount such warning. On the contrary, coming from a friendly source, thewarning would presumably have carried even more weight than otherwise.On the issue of credibility, it is true that neither Pate nor Murray waslikely to be favorably disposed to the Respondents. Pate had been laid offon September 9, and Murray had quit because of some pique over a jobassignmentHowever, in order to discredit them it would be necessary toassume that Murray was willing to fabricate testimony adverse to that ofhis father-in-law,with whom he was still on friendly terms,even though, sofaras the record shows, Murray could derive no material benefittherefrom.Under all the circumstances, I do not regard the matters cited byRespondents as sufficiently cogent to overcome the considerations favoringthe credibility of Pate and Murray.10Respondents contend that such warning was neutralized, in anyevent,by Brown's alleged remark to Murray in the same conversation thatthere was no objection to employees having union cards but only to theirinterferingwith work by talking Union.Brown so testified, and neitherPate nor Murray was specifically asked about this. However, even if such aremark was made, it was clearly inconsistent with Brown'swarning, asrelated by Pate and Murray, to the effect that Hychem would not befavorably disposed to union adherents, and the situation would be onewhere an employer takes conflicting positions with respect to unionactivity, leaving it to the employees to guess at their peril what his truesentiments are. Since the employees in such a situation would be likely toconclude that they would be safe from reprisals only if they abstained from223and those involved would be discharged. By such threat, aswell as the related interrogation,Hudson-Hychem violatedSection 8(a)(1).Porter added that on September 16, Brown came to himat the end of the workday and asked if he had attended theunion meeting the night before, and that, when Porteranswered that he had, Brown notified him that he was beinglaid off.According to Brown, all that occurred on thatoccasion was that, when told of his layoff, Porter chargedthat it was because of the Union, which Brown denied.As I have found him more credible than Brownelsewhere, I credit Porter here. By such interrogation,Hudson-Hychem further violated Section 8(a)(1).13T.Barrett, who was among those laid off on September16 and a claimant herein, testified that a few days beforesuch layoff he was asked by Ables, an area supervisor,whether he had a "book," that Barrett replied that he hadasked for one, that Ables inquired how strong the Unionwas, and that Barrett answered that quite a few had appliedforbooks.Ablesdenied that there was any suchconversation, and Barrett admitted that he had omitted anyreference thereto in an affidavit given by him to a Boardagent about a month after the event, and failed to offer anysatisfactory explanation for such omission. Accordingly, Ido not credit Barrett and find no violation here.2.The layoffsOn September 16, nine men were ostensibly laid off. Allworked in the pipefitting department. One of them wasJody Hester, a supervisor. As to another, C. M. Robins, therecord shows that his inclusion in the layoff list was merelyunion activity,it follows that the net effect of the employer's remarks insuch a case would be to inhibitanyunion activity.I so find here.11This expression,which recurred throughout the record, evidently hadreference to joining the Union.12Respondent cites testimony by Brown that he did not ordinarily usesuch terms as "affiliated"and "terminated," although he admittedly knewwhat the terms meant. Brown held an intermediate supervisory positionand appeared to be far from illiterate.Moreover,even if the languageascribed by Porter to Brown was not typical of him, that would notpreclude crediting Porter. Brown could have lapsed into more formalphraseology in order to add solemnity to his warning or Porter's renderingof that warning at the hearing might have reflected Porter's recollection ofthe sense of the warning rather than its exact wording.13Porter testified that on the morning of the 16th he overheard aremark by Millwright Foreman James,an admitted supervisor,to severalof the millwrights, which attributed to Construction Superintendent Wilsona threat that all union adherents would be laid off and not recalled.James'denial was corroborated by the millwrights.Wilson denied that he madesuch a threat.While Porter appeared to be sincere,so did at least some ofthemillwrights. The burden of proof was on the General Counsel Underthe circumstances,it is found that he has not discharged that burden withregard to the foregoing incident.At the hearing there was struck an allegation of the complaint thatRespondentssoliciteda promise from prospectiveemployees that theywould refrain from union activity. The only evidence in support thereofwas certain testimony by Doonan that about September 1, 1966, he appliedto Supervisor Bortzfield for assistance in obtaining reemployment as apipefitterand that, after questioning him about his union affiliation,Bortzfield advised him to tell Construction Superintendent Wilson that hewas not a union member. Bortzfield denied that there was any suchconversation.The incident was not alleged as an instance of interrogation,and as no useful purpose would be served in any event by resolving theforegoing conflict, I do not pass on the matter. 224DECISIONSOF NATIONALLABOR RELATIONS BOARDa matter of form, as he had already given notice that he wasquitting on the 16th.14The remaining seven employees (the instant claimants)are alleged by the General Counsel to have been selectedfor layoff because of their attendance at the union meetingheld on September 15. All seven (as well as ForemanHester) had in fact attended that meeting. It thus becomesrelevant to determine whether the layoff reached adisproportionate number of the employees who were at themeeting. In making this determination it seems appropriateto compare the total number of such employees with thetotal number of pipefitting employees.15 So far as appearsfrom the record, on September 15, there were 142 suchemployees 16 of whom only 20 had attended the meeting.On this basis, it was to be expected that, all other thingsbeing equal, the layoff would reach no more than one ortwo of the employees attending that meeting, and not, aswas actually the case, that all seven employees adverselyaffected by the layoff 17 would have been among thoseattending the meeting. Moreover, it seems strange that, ofthe 11 pipefitter foremen still employed on the 15th, the oneselected for layoff was Hester, who was the only 1 of the 11who had attended the meeting on the 15th.By way of contrast, it may be noted that of the 11pipefitting employees shown to have attended the unionmeeting on September 7, only 1 (Lacey) 18 was included inthe September 9 layoff, although it affected 20 pipefittingemployees.In addition, the General Counsel points to such unionanimus as Brown's warnings to Murray and Porter ofreprisals against union adherents and to certain utterancesbyWilson,who was Hudson-Hychem's constructionsuperintendent,and who at the hearing assumed theultimate responsibility for the layoff action on September16.Thus, although asserting that he had in his employ anumber of men, including Porter, who had long beenknown by him to be members of various unions, Wilsonadmitted at the hearing that he preferred not to have to dealwith unions; and, Cobb, a supervisor, who was, himself,laid off on September 9, testified that on September 2,when, in response to a query by Wilson about the progressof the union campaign, Cobb disclosed that many of themen, including the witness, were "buying books," Wilsonflushed and declared that somebody was going to "get hurtbad" and there was nothing that Wilson could do about it.14Although initially denying that Robins had given such notice, Wilsonlater confessed that he did not know why Robins was selected for layoffand that he might in fact have quit, and Brown acknowledged that heunderstood that Robins had been planning to quit on the 16th.IsAlthough all those laid off were in the pipefitting department, whichwas the sole target of the Union's campaign, I do not give any weight tothiscoincidence, there being no effective contradiction ofWilson'stestimony that the September 16 layoff was confined to the pipefittingemployees because at that time there was a surplus of such employees.Accordingly, comparison is made in the text only between the number atthemeeting on the 15th and the total number of pipefitting employeesrather than the total number of all employees.16The record shows that about a month after the September 16 layoffthere were 134 such employees, and that there had been no change in thesize of the pipefittmg complement during that month. In arriving at 142, Ihave added 8 of the 9 men who were separated on the 16th, omittingHester, since he was not an employee but a supervisor.17Although there was no evidence that Robins attended the unionmeeting on the 15th, it has already been found that he was not in fact laidWilson admitted his interrogation of Cobb on thatoccasion, but denied that he uttered the foregoing warning.On the basis of demeanor, as well as the circumstantialityof his testimony, I credit Cobb.19 Accordingly, it is foundthat,while he had in the past employed members of thevarious construction trades unions,Wilson was averse todealing with unions, and, when the instant Union launcheda campaign for recognition, he became concerned aboutthe success of that campaign and, as Cobb testified, warnedof reprisals against those who were supporting the Union.As for Respondent's defense, the following explanationfor the layoffs emerges from a synthesis of the testimony ofWilson, Brown, the general pipefitter foreman, C. Harris,an area supervisor, and Soap, a pipefitter foreman:The layoffs on the 16th were merely an integral part of aretrenchment program initiated on September 9, when 30men, including 20 pipefitting employees, were separated.An additional 9 men would have been laid off at that timebut for physical limitations, which precluded the processingofmore than 30 layoffs at one time. As in the case of allprior layoffs, selectionsweremade without regard toseniority, the only consideration being ability, and on thisscoreWilson relied entirely on the recommendations of hissupervisors and did not, himself, put forward any names.The selection process began on the 13th, and "quite a few"names other than those of the claimants were discussed byWilson with his supervisors.20Wilson made tentativeselections before the 16th, but did not reach a final decisionuntil that date. On the morning of the 16th, Brown for thefirst time proposed the names of J. Fountain, F. Wimberly,P. Burks, and M. Malone. The layoff of the last two hadbeen previously suggested to Brown by Soap. On thatoccasion, Brown also discussed with Wilson for the firsttime the selection of Porter. The names of the tworemaining claimants,R.Harris and T. Barrett, wereproposed by C. Harris.It thus appears from the testimony of Respondent's ownwitnesses that, while a tentative selection was made beforethe 16th from a list of names submitted to Wilson by hissupervisors, which list included employees other than theclaimants, the names of five of the claimants were notsubmitted toWilson until the morning of the 16th.21 Itfollows that the inclusion of those five claimants in thelayoff list represented a last-minute change. That such achange should have been made only the morning after theoff but left voluntarily.18Although his name is not listed on the September 9 layoff notice inevidence,it is clear from Resp. Exh. 8 that he was laid off on that date.IsAlthough his testimony seemed at some points to be colored bypartisan interest, it was not uniformly favorable to the General Counsel.See discussion below regarding T. Barrett.20Wilson so testified.Elsewhere,he asserted that the names of thoseactually laid off on the 16th were the only ones proposed to him. I do notcredit such testimony, as it was more obviously self-serving than theversion given above in the text.21Brown insisted that he first recommended the layoffs of Burks,Malone, Fountain, and Wimberly on the morning of the 16th. As to Porter,Brown testifiedonly thathis name was first "discussed" by him withWilson that morning, and since Wilson's own testimony fails to show anydiscussion of Porter's name with any supervisor other than Brown, andWilson denied that he, himself,proposed any names, it is inferred thatPorter's name was submitted to Wilson by Brown, and that this happenedin the morning of the 16th, when, as Brown insisted, he was first consultedabout the layoffs. EASTMAN KODAK COMPANY225five had attended a union meeting is a striking coincidence.It is also coincidental that the change was suggested byBrown, who had warned Porter that Hudson-Hychemwould "get to the bottom" of the employees' union activityand discharge those involved therein.As to the reasons for the selection of particularindividuals,Wilson and Brown agreed that, although hewas one of the most senior welders, Porter had become oneof the least productive, refusing to do any work thatinvolved climbing, and that Fountain was less productivethan any of the welders that were retained. As to Wimberly,while conceding that he was a good welder, Wilson ascribedhis selection to the fact that, having worked on pipelines inthe oil fields where wages were higher, he could not berelied on to stay on the job, if and when such other workbecame available. However, Brown, upon whose adviceWilson based the selection of Wimberly, explained thatselection solely on the ground that Wimberly was not asproductive as those who were retained. It thus appears thatthe selection of Porter, Fountain and Wimberly wasjustified either on the basis of subjective appraisals of theirrelativecapabilitiesor, in the case of Wimberly, onconflicting grounds.With respect to Burks and Malone, Foreman L. C. Soaptestified that about 3 weeks before the September 9 layoffhe recommended to Brown that he avail himself of the firstopportunity to dispense with the services of Burks, Malone,and H. L. Davis, the last because of his incompetence andthe others because of their excessive absenteeism. Corrobo-rating Soap, Brown added that he regarded Burks as "leastproductive."While Wilson also ascribed the selection ofBurks and Malone to absenteeism, he did not seem to shareBrown's opinion of Burks' productivity, and expresslyconceded that Malone was a good worker.Burks did not dispute that he had been guilty ofabsenteeism,22 and acknowledged that he was reprimandedtherefor 3 to 5 months before his layoff, but opined that hisattendance improved thereafter.Malone, too, acknowl-edged that he had been guilty of absenteeism, but insistedthat the last instance of this occurred early in 1966; that helast worked under Soap in April 1966 when he was laid off;that he did not return to the instant job until August 8; thatbetween that date and September 16 he worked underPipefitter Foreman Robins and not under Soap; and thathe did not miss any time under Robins. Respondent'srecords confirm that Malone's last period of employmentbegan on August 8, and Robins was not called to contradictMalone's testimony that during that period Robins, and notSoap, was Malone's supervisor and that his attendance wasregular during that period. In any event, even if Soap becredited that he recommended to Brown that Burks andMalone, as well as Davis, be included in the next layoff, it isclear that such recommendation was followed only as to22Burks' owntestimony was that he "probably" had the worst record ofabsenteeism among the pipefitters. The General Counsel after the hearingsubmitted a proposed stipulation purportedly basedon Respondent'srecords, which showed that during Ins last 3 months of employment fiveother pipefitters had been absentas often as,or more oftenthan, Burks(and that Malone had not been absent at all during his last period ofemployment). The General Counsel requested that such document bereceived in evidence or that, in the alternative, the record be reopened totake testimony regarding the matter Eastman-Caddo objected to theforegoing tender on the ground,inter alga,that it was entitled to showDavis, who was in fact laid off on September 9, and that, sofar as the record shows, no consideration was given tolaying off Burks and Malone until Brown submitted theirnamestoWilson in the morning of the 16th. Thus, itappears that Brown, contrary to Soap, did not regard theirabsenteeism as sufficient reason to dispense with theirservices until after the Union meeting on the 15th.Respondents point to the absence of any direct evidencethat Brown or Wilson knew who attended that meeting.Both, in fact, denied that they had any information on thatscore.Wilson added that about September 1, when he firstlearned that theUnion was conducting organizingmeetings, he instructed his supervisors not to discuss theUnion with the employees and to report to him "if theyheard anything."When asked what he meant by thisinstruction,Wilson explained that he intended only that thesupervisors relay to him information about "what kind ofactivity was going on," and, when asked (by the Examiner)whether he thereby had reference to union activity on thejob, he agreed that this was the only thing he had in mind.However, he did not claim that he made this clear to hissupervisors, denying only that they did report to him aboutunionmeetings. Soap admitted that about noon onSeptember 16, Burks (voluntarily) disclosed that he hadattended the union meeting the night before. While Soapdenied that he reported this to anyone, such report wouldseem to have been required by Wilson's foregoingunqualified instruction to his supervisors. In the case ofPorter, it has been found above that Brown notified him ofhis layoff immediately after eliciting from him an admissionthat he had attended the union meeting the night before.This suggests either that Brown was seeking verification ofPorter's attendance at the meeting before deciding whetherto lay him off or that Brown asked the question only as ameans of notifying Porter by indirection that he was beinglaid off because of such attendance.In any event, even absent any direct evidence ofknowledge of the claimants' attendance at the meeting onthe 15th, there is sufficient circumstantial evidence thatsuch attendance was a factor in their selection for layoff,namely, the coincidence in timing; the fact that of the 142employees and 11 foremen then in the pipefittmgdepartment the only ones laid off were 7 of the 20employees and the 1 foreman who had attended themeeting on the 15th; Brown's avowed determination to getto the bottom of the matter and terminate all unionadherents; and Wilson's veiled warning to Cobb of reprisalsagainst union adherents, as well as the efforts of Brown andWilson to ascertain through interrogation of Porter andCobb, respectively, the identity of such adherents and theprogress made by the Union.23It is found, therefore, that, by laying off Porter, Burks,Malone,Fountain,andWimberly because of theirvariousmatters in rebuttal. In view ofsuchobjection, I rejected thestipulation.Ialso denied the General Counsel'salternativemotion toreopen,since, in view of the ultimate disposition herem of the cases ofBurks and Malone, no useful purpose would be served by litigating theissue of their comparative absenteeism at this time.23As to the propriety of inferring from circumstantial evidenceemployer knowledge ofanemployee's Union activity, seeSunshine FoodMarkets,Inc., 174 NLRB No. 76, andN.L.R.B.v.LawsonPrinters, Inc.,408 F 2d 1004 (C.A. 6) 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDattendance at a union meeting, Hudson-Hychem violatedSection 8(a)(3) and (1) of the Act.There remain to be considered the cases of R. Harris andT. Barrett. Both had attended the union meeting on the15th, and it is inferrable from the circumstances relatedabove that Wilson was aware of that fact. However, in theircases,unlike those of the other claimants, there is noevidence that their selection represented a last-minutechange in the layoff hst.24 As already noted, their nameswere proposed by Area Supervisor C. Harris. Both he andWilson agreed that R. Harris, a pipefitter, was selectedbecause he had lost considerable time from work due toillness, and could not climb but could work only on theground, and that Barrett, also a pipefitter, was less versatilethan those who were retained. R. Harris admitted that hehad been absent from work early in 1966 due to surgery andthat he preferred to work on the ground. Cobb, who hadbeen Barrett's supervisor, and whose testimony wasotherwise generally favorable to the General Counsel,vacillated somewhat in his appraisal of Barrett's ability, hisfinal position being that he was only as good as the averagepipefitter.Under the circumstances, there is no preponder-ance of evidence that the reasons assigned for the selectionof Barrett and R. Harris were meretricious.Accordingly, while the matter is not free from doubt, itwill be recommended that the allegations of discriminationagainst R. Harris and T. Barrett be dismissed.25IV. THE REMEDYThe fashioning of a remedial order herein is complicatedby recent changes in Board policy with respect to theliabilityof successors for remedying the unfair laborpractices of their predecessors. InSymns Grocer Co.,10924 In fact, C. Hams' testimony seems to imply that he proposed thenames of R.Harris and Barrett before the 16th, and, hence, before eitherC. Hams or Wilson could have known who attended the union meeting thenight of the 15th.25The instant complaint did not allege that the decision to effect alayoff on September 16 was discriminatorily motivated but only that theselectionof the claimants for layoff on that date was discriminatory (andthatRespondents had failed and refused to reinstate them because of theirunion activity). In view of this, I construed the complaint as attacking notthe decision to effect a layoff but only the basis on which the claimantswere selected. However, at the hearing the General Counsel sought tointroduce evidence not only of improper selection, but also that there wasno economic justification for the layoff and that the only purpose thereofwas to discourage union activity. It was pointed out to him that the latterevidence seemed to go beyond the scope of the complaint and he wasplaced on notice that it would not be entertained unless he amended thecomplaint.When he failed to amend, further evidence along that line wasexcluded. In his brief, the General Counselseemsto renew the contentionthat there was no economic justification for the September 16 layoff.However, upon the present record, the matter not having been sufficientlylitigated, it would be inappropriate to pass on such contention.Also, in his brief, the General Counsel for the first time expounded stillanother ground for rehef-namely, that, even if the September 16 layoffwas in all respects lawful, it was converted into a discriminatory lockout byreason of the fact that after the layoff Eastman assigned to anothercontractor (Brown & Root) work that otherwise would have been given toHudson-Hychem, the sole reason therefor being to prevent the rehiring ofthe claimants.While the complaint alleges a discriminatory refusal byRespondents to rehire, such allegation was readily construable as related tothe immediately preceding allegation of a discriminatory selection forlayoff, and not as an independent, alternative allegation, and nothing wassaidat the hearing to cause Respondents to think otherwise. In fact, theExaminer repeatedly indicated at the hearing that he regarded EastmanNLRB 346, the Board had held that a bona fidesuccessor-that is, one who was not merely analter egoordisguised continuance of the predecessor-was not respon-sible for remedying the violations of his predecessor.However, this rulewasmodified inPermaVinylCorporation.26From analysis of that Decision and relatedcases, principallyThomas Engine Corporation,27the follow-'ing principles emerge:1.A bona fide successor will be required to remedy itspredecessor's unfair labor practices to the extent indicatedbelow, but only if, (a) at the time of taking over itspredecessor's operations, the successor had notice of theunfair labor practice charges against its predecessor and (b)the successor continued the business in "basically un-changed form."2.In lieu of posting, the predecessor will be required tomail a notice to its former employees containing the usualpledges (a) not to repeat its past violations and (b) to takethe affirmative action-required by the Board's Order. Thesuccessor will be required to post a notice setting forth onlysuch affirmative action as it is required by the Board totake.3.The predecessor's liability for backpay to a discrimi-natorily discharged employee will be limited to earningslost from the date of discharge to the date he obtains anysubstantially equivalent employment or an offer thereoffrom the successor or any other employer. The successorwill be jointly and severally liable with the predecessor forthe discharge of the latter's backpay obligation as definedabove, at least with respect to the period after the takeover,provided that it sufficiently appears that the successorwould have hired the discriminatee had he been in thepredecessor's employ at the time of the takeover.28(and Caddo) as involved in the proceeding only because of the possibilitythat, as a successor of Hudson-Hychem, it might be required, underPermaVinyl Corp,164 NLRB No. 119, to remedy any violations of the Act foundto have been committed by the predecessor. The General Counsel did nottake issue with this view, and theforegoing statement in hisbrief is the firstclear indication that he intended to prove a substantive violation byEastman. Under these circumstances, it is found here, too, that the matterwas not adequately litigated.Moreover, while the record shows that after the layoff work wasassigned by Eastman to another contractor that might have been done byHudson-Hychem, the General Counsel cites no evidence in support of hisclaim of discriminatory motivation for suchassignmentother than the factthatHudson-Hychem worked on a cost-plus basis whereas the othercontractor received a fixed contract price. The General Counsel wouldhave the inference drawn from this, that it would have been cheaper forEastman to use Hudson-Hychem and that the only reason for not doing sowas to obviate any need for rehiring the claimants. I do not believe that theforegoing difference in the mode of compensation, without more, wouldwarrant such an inference.26 164 NLRB No. 119, affd. 398 F.2d 544 (C.A. 5)27 179 NLRB No. 165. See alsoGustin BaconManufacturing Co.,173NLRB No. 56, andEmerson Electric Co.,176 NLRB No. 98.28Absent an adequate showing to that effect, the Board will apparentlytreat thecase,from the standpoint of the successor's backpay habihty, likeone where backpay is tolled by the happening of an event which wouldhave required the discharge of the discriminatee for lawful reasons. Thatseems to be the effect of the treatment of this matter inThomas Engine,suprqwhere the Board exonerated the successor from any backpay liabilitybecause of a substantial reduction in force at the time of the takeover,which rendered it doubtful thatthe discriminateeswould have beenemployed by the successor, even if they had not previously been unlawfullyterminated. However, for reasons not explained in that decision, the Boarddid not thereterminatethe predecessor's backpay liability as of the date of EASTMAN KODAK COMPANYHowever, such liability will not in any case be imposed onthe successor with respect to any period before May 24,1967, when the decision inPerma Vinylissued.4.The successor alone will be required to offerreinstatement, and it alone will be liable for any wages lostas a result of its failure to comply with that requirement.The applicability of the foregoing principles to the instantcase will now be consideredseriatim.1.As to 1(a), it is here conceded that Eastman-Caddowas fully aware on May 1, 1967, of the pendency of theinstant proceeding; 29 and, as to 1(b), it was found by theBoard in the representation case, and the instant recordamply shows, that on and after May 1, 1967, Eastman-Caddo continued to perform the same work as hadformerly been done by Hudson-Hychem at the plant site,with the same supervisors and employees. Thus, in thatrespect, the situationwas comparable to that whichobtained inPerma Vinyl.2.Application of the rule stated above would requirethatHudson-Hychem mail to its former employees atLongview the usual form of notice, and that Eastman-Caddo post at the Longview plant a notice setting forthonly such obligation as may be imposed on it by the Boardwith respect to backpay and reinstatement. It willaccordingly be so recommended.3.(a)Hudson-Hychem contends that any liabilityimposed on it for backpay should end as of May 1, 1967,when its operations at Longview ceased. However, underthe rule stated above, such liability continues to the datethat the discriminatees obtain from another employersubstantially equivalent employment or an offer thereof. Asexplained by the Board, the reason for this is that it will bepresumed that, absent their prior unlawful discharge, thediscriminatees would have been retained by the successor.This presumption will be indulged in not only where, ashere, the successor took over virtually intact the predeces-sor'sentirework force,30 but even where there wassubstantially less than a total transfer of the work force 31Accordingly, it will be recommended that Hudson-Hychembe required to pay backpay to the discriminatees from thedate of their layoff to the date that they obtain, or areoffered, substantially equivalent employment elsewhere.32(b)Eastman-Caddo opposes the imposition upon it ofany liability for accrued backpay on various grounds.Initially, it contends that, unlike the situation inPermaVinyl(andThomas Engine),Eastman-Caddo did not buythe transfer of ownership, but presumably left it to compliance proceedingsto determine whether the discriminatees would have lost their jobs, in anyevent, at the time of the takeover, because of the reduction in force thatoccurred at that time. Moreover, while the possibility of a nondiscnmmato-ry elimination of the discriminatees' jobs at the time of the takeover wasdeemed to relieve the successor of any obligation for accrued backpay, thatpossibility was not thought to affect the successor's obligation to offer thediscnminatees reinstatement or placement on a preferential hiring list.29 Eastman had in fact been named as one of the Respondents in thefirst amended charge, which was served on it on December 12, 1966, andwas named in the first amended complaint, which issued on March 14,1967.30 American Auto-Felt Corp,158 NLRB 1628;Emerson Electric Co.,176NLRB No. 98;Perma Vinyl Corp., supra.31Thomas Engine, supra32To the extent indicated below, such backpay liability shall be jointand several with that of Eastman-Caddo.33This consideration was stressed also inThomas Engine, supra227anything from Hudson-Hychem but merely replaced it as acontractor upon the expiration of its contract. According toEastman-Caddo, the significance of this distinction ishighlighted by the weight given by the Board inPermaVinylto the fact that a successor's "potential liability forremedying the unfair labor practices [of his predecessor] isa matter which can be reflected in the price he pays for thebusiness or he may secure an indemnity clause in the salescontract which will indemnify him for liability arising fromthe seller's unfair labor practices." Eastman-Caddo urgesthat the foregoing justification is not available here, sincethere was no price paid and no sales contract. However, theforegoing were not the only considerations cited by theBoard. In addition, the Board observed that the successorbecomes the "beneficiary of the unremedied unfairpractices" of the predecessor.33 In this connection, it maybe noted that Eastman-Caddo shared Hudson-Hychem'saversion to dealing with unions and used Wilson, the chiefarchitect of Hudson-Hychem's unfair labor practices, as thevehicle for conveying its antiunion sentiments to theemployees.34 Eastman-Caddo contends, further, and prop-erly so, that it is entitled to the amnesty granted by theBoard inPerma Vinyl,to successors with respect to backpayliability for the period antedating the Board's Decision inthat case, which issued on May 24, 1967. As to the periodafter that date, Eastman-Caddoargues asfollows:Following thePerma Vinyldecision on May 24, 1967,what was Texas Eastman expected to do, liquidateCaddo after substantial expenditures of time andmoney incident to its formation and search for analternative way to continue scheduled construction orelse face thenewliability created byPerma Vinyl?Itwould seem that the obvious answer to the foregoingquestion is that all that Eastman-Caddo had to do toforestall any backpay liability was to offer reinstatement tothose claimants who had been laid off for discriminatoryreasons 35Accordingly, with respect to backpay for theperiod after May 24, 1967, it will be recommended thatEastman-Caddo be held jointly and severally liable withHudson-Hychem.4.With regard to reinstatement, it is clear that forreasons of geography, if for no other reason, Eastman-Caddo is in a better position than Hudson-Hychem to offerthe discriminatees, upon their application, reinstatement totheir former or substantially equivalent jobs.36 It will,accordingly, be recommended that Eastman-Caddo be34 SeeG. C. Exh. 8. Wilson occupiedessentiallythe same position withEastman-Caddo as he had held with Hudson-Hychem.3sThere seemstobe implicitinEastman-Caddo's position thecontentionthat, sinceit didnot, itself,make the layoffselections, it had noway of knowing whether the instant8(a)(3) charges were meritorious, andshould not be "penalized" for inactionunderthe circumstances. However,in view of the close working relationship betweenEastmanand Hudson-Hychem, as shown by the record,it isproper toinferthat Eastman-Caddowas eitheraware of Hudson-Hychem's motivesfor selectingthe claimantsfor layoff or could readilyhave ascertainedthe facts throughinvestigation.While they do not sufficeto render Eastmanor Caddo responsible for theinstant discrimination,these considerations militate againstaccepting anyplea ofignorance as a basis for excusingeither of them from liability foraccrued backpay.36The record shows that,here, unlike the situationinPerma VinylandThomas Engine,the principalpredecessor(Hudson) is not defunct but isstillcarryingon extensive operations at various points inTexas andneighboringStates.However, atthe time ofthe hearingnone of these(Continued) 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequired to make such an offer, and' that it be held solelyliable for any backpay accruing with respect to the periodbeginning 5 days after the date on which any of thediscriminatees applies for reinstatement to the date of aproper job offer by Eastman-Caddo 37As in - all other cases, backpay will be measured byearnings lost as a result of the discrimination found herein,after deductmg net interim earnings, and will be computedinaccordancewith the formula prescribed inF.W.Woolworth Company,90 NLRB 289. Interest will be addedat 6 percent annually as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.CONCLUSIONS OF LAW1.Hudson Engineering Corporation and HychemConstructors, Inc., herein called Hudson-Hychem, consti-tuted a single employer, which was the employer of theinstant employees at all material tunes before May 1, 1967.2.SinceMay 1, 1967, Eastman Kodak Company andoperations appeared to be within reasonable commuting distance fromLongview If, due to a change in circumstances, or for any other reason, itbelieves it can show that Hudson-Hychem is in a position to offersubstantiallyequivalentemployment to any of the discrunmatees,Eastman-Caddo may apply to the Board for leave to make such a showingandfor appropriate modification of the Board's remedial order in the lightthereof37Nothing herein should be construed as precluding Eastman-Caddofrom making, in advance of any application, such job offers as it deemsnecessary to toll its joint and several backpay liability, as defined above,nor as precluding Hudson-Hychem from making such offers as it believesCaddo Construction Company, herein called Eastman-Caddo, have operated as a single employer, performingwork of the same nature as that formerly done by Hudson-Hychem, and using the same work force at the samelocation.3.BothHudson-Hychem and Eastman-Caddo areemployers under the Act.4.By interrogating employees about their union activityand threatening reprisals for such activity, Hudson-Hy-chem has violated Section 8(a)(1) of the Act.5.By laying off Jack Porter, Pete Burks, MalcolmMalone, James Fountain, and Fredrick Wimberly becauseof their attendance at a union meeting, Hudson-Hychemhas violated Section 8(a)(3) and (1) of the Act.6.Eastman-Caddo was not responsible for any of theforegoing violations, but, as successor of Hudson-Hychem,is responsible for remedying them to the extent indicatedabove.[Recommended Order omitted from publication.]necessary and appropriate to toll its own responsibility for backpay. (Therecord shows that, when laid off, the claimants were encouraged byHudson-Hychem to apply for employment at other projects of Hudson,and that in most,ifnot all, cases no such application was made. It is notcontended,and there is no evidence,that such encouragement constituteda firm offer of employment, nor that the other jobs were substantiallyequivalent to those at Longview. At any rate, the effect, if any, to be givento the failure ofthe claimantsto seek work at such other projects asmitigating liability for backpay is a matter to be determined in complianceproceedings.)